Opinion by
Winkler, J.
“§'765. Pleadings in justice’s court are oral, except, etc.; attachment proceedings in justice’s court; petition . not requisite. This suit was commenced by appellant in „ justice’s court by attachment. In that court the attach- : ment proceedings were quashed, on the ground that • plaintiff had not filed a petition for an attachment, veri- • fied by affidavit. On appeal to the county court by appeliant, and in that court, on motion of appellee, the attachment was quashed upon the same ground, and the appeal dismissed. Held, as to proceedings in the justices’ courts, the general rule is that they shall be oral, except 'When otherwise specially provided, but the statute requires that “a brief statement thereof shall be noted on the docket.” [R. S. 1573.] There are certain specified .matters which are required to be in writing, and signed , by the party or his attorney and verified by affidavit. [R. S. 1574.] A petition asking for an attachment is not one of the matters included in the exceptions mentioned *421in the last cited article, and there is no law which’requires such a pleading in justice’s court, and the court erred in dissolving the attachment upon the ground stated.
January 19, 1881.
Reversed and remanded.’